Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an amendment filed 11/2/21.
Claims 1-6, 8, 11-17 and 19-24 are pending.

Response to Arguments
Applicant's arguments filed 11/2/21 have been fully considered but they are not persuasive.

As an initial matter, Applicant does not agree that the applied references Yang, Eling, Landry, Wang, and O’Neill are properly combined to arrive at the current claim. For example, the Office Action is specifically combining teachings of O’ Neill regarding timing of verification that are inconsistent with the verification performed in Yang. As explained in the previous response, Yang necessarily verifies BIOS codes and overwrites a previous version of a BIOS immediately after successful installation, not prior to installation. Combination of Yang and O’Neill changes the operational principle of Yang, and therefore renders that combination improper. (par. bridging pp. 9 and 10)

The examiner respectfully disagrees. Inserting a step for verifying the existence and compatibility of a backup prior to attempting to install the BIOS code would not change any fundamental operational principle of Yang, instead it would merely introduce a level of fault tolerance which was not present previously. For example, verifying the backup prior to installing the BIOS code would not prevent overwriting the, verified but now old, backup version with a new one.

… However, none of these references determine compatibility of backup software prior to determining that previously stored backup software is to be re-installed. In particular, Landry at [0050] explicitly describes that assessing compatibility of backup software occurs prior to restoring the backup software, but after a determination that such a restoration will take place. Specifically, as seen in the backup restoration sequence of Landry seen in Fig. 6, an assessment of compatibility (operations 606, 608) is performed after a command to restore an application has already occurred (operation 602). Furthermore, Wang discloses performing a set of pre-flight checks that occur subsequent to a determination that use of such backup database instances will occur. See Wang, [0063]. O’Neill is also silent regarding a timing of assessing compatibility of a backup, since that reference does not disclose performing such an assessment. Indeed, the backup versions maintained in O’ Neill are short-term, verbatim copes of data blocks exchanged between RAM and Flash memory, and therefore compatibility is not at issue in that reference. (par. bridging pp. 10 and 11)

The examiner respectfully disagrees. Yang teaches determining to restore a backup after attempting installation of the update (see e.g. par. [0024] “writes the BIOS’s updating codes … if the first boot procedure fails … copies the … backup”). O’Neill teaches verifying a backup bank prior to attempting an update (par. [0153] “validation state 1308”, par. [0156] “performs the bank update in state 1314”, also see Fig. 11). Accordingly, those of ordinary skill in the art would have understood that performing verification of a backup prior to installing the update would have resulted in a more fault tolerant system (e.g. O’Neill “fault tolerance process”). Further, Landry and Wang teach that the types of backup verification recited in the claims were known in the prior art and thus would have been obvious to apply in Yang’s system to ensure a proper backup exists. 

Applicant does not argue the remaining claims separately.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-17, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0225067 to Yang (Yang) in view of US 2015/0128123 to Eling (Eling) in view of US 2010/0325167 to Landry (Landry) in view of US 2016/0217042 to Wang et al. (Wang) in view of US 2004/0215755 to O’Neill (O’Neill).

Claim 1: Yang discloses a non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by one or more processors, cause the computer system to perform actions comprising: 
receiving a software update package from a remote computer system via a wireless communication network, wherein the software update package comprises a first software update for a first updatable electronic component (par. [0024] “Via a wireless transmission device … receives a new version BIOS file”); 
installing the first software update in the first updatable electronic component (par. [0024] “writes the BIOS’s updating codes into the system’s boot sector”);

in response to determining that the installation of the first software update is successful, storing the first software update in a storage medium in the vehicle computer system as a current backup software version for the first updatable electronic component (par. [0024] “copies the updating codes of the BIOS’s boot sector to the BIOS’s backup sector”).

Yang does not explicitly disclose one or more processors of a vehicle computer system of a vehicle; and 
a first software package of a first updateable electronic component of a vehicle.

Eling teaches one or more processors of a vehicle computer system of a vehicle (e.g. par. [0017] “The telematics unit 114 … includes an electronic processing device 128”); and 
a first updateable electronic component of a vehicle (par. [0048] “updated versions of embedded software executed by one or more ECUs at the vehicle”).

It would have been obvious at the time of filing to apply updates to an electronic component of a vehicle (Yang par. [0024] “writes the BIOS’s updating codes into the system’s boot sector”, Eling par. [0048] “updated versions of embedded software executed by one or more ECUs at the vehicle”). Those of ordinary skill in the art would have been motivated to do so to ensure the vehicle is running the latest version of ECU embedded software (see e.g. Eling par. [0004], Yang par. [0008]).

Yang and Eling do not teach:
determining that the previously stored backup software version is not compatible with a current configuration of the vehicle; and
in response to determining that the previously stored backup software version is not compatible with the current configuration of the vehicle:
requesting a compatible backup software version;
receiving the compatible backup software version; and
storing the compatible backup software version in the storage device of the vehicle

Landry teaches:
determining that the previously stored backup software version is not compatible with a current configuration of the vehicle (par. [0050] “metadata 15 is used to check the compatibility of each of the backed-up application modules 14-1, 14-2 and 14-3 with both the model and API version of the device 40”); and
in response to determining that the previously stored backup software version is not compatible with the current configuration:
requesting a compatible backup software version; receiving the compatible backup software version (par. [0053] “Restoration may also involve downloading of backed-up application data to the target device”); and


It would have been obvious at the time of filing to check the backup software version for compatibility (Landry par. [0050] “check the compatibility of each of the backed-up application modules”) and, if necessary, request and receive an updated copy (Landry par. [0053] “downloading of backed-up application data to the target device”) prior to performing the update (Wang par. [0024] “writes the BIOS’s updating codes). Those of ordinary skill in the art would have been motivated to do so in order to ensure the system can be restored in the case that the update fails (e.g. Yang par. [0009] “if the first boot procedure fails”). 

Yang, Eling and Landry do not explicitly teach checking a storage device for a previously stored backup software version.

Wang teaches checking a storage device for a previously stored backup software version (par. [0063] “verifying that the backup database instance … actually exists”).

It would have been obvious at the time of filing to determine that the backup software version exists (Wang par. [0063] “verifying that the backup database instance … actually exists”, 

Yang, Eling, Landry and Wang do not explicitly teach:
preforming the checking for a backup version and determining compatibility of the backup version after receiving the software update package and prior to installing the first software update;
responding to the determining compatibility prior to determining that the previously stored backup software version is to be restored; and
installing only after storing the compatible backup software version, the first software update.

O’Neill teaches performing a verification after receiving a software update package and prior to installing the first software update (par. [0153] “the client device 104 is in the update processing mode … performs one or more confirmation operation or checks including verification of the … contents of the backup bank”).

It would have been obvious at the time of filing to check for a backup and determine its compatibility (Wang par. [0063] “verifying that the backup database instance … actually exists”, 

Claim 2: Yang, Eling, Landry, Wang and O’Neill teach the non-transitory computer-readable medium of Claim 1, but do not explicitly teach wherein storing the first software update as the current backup software version comprises overwriting the compatible backup software version for the first updatable electronic component.

It would have been obvious, when storing the first software update as the current backup software version, to overwrite a previous backup software update (Yang par. [0024] “copies the updating codes of the BIOS’s boot sector to the BIOS’s backup sector”). Those of ordinary skill in the art would have been motivated to do so in order to conserve storage space.

Claim 3: Yang, Eling, Landry, Wang and O’Neill teach the non-transitory computer-readable medium of Claim 1, wherein the vehicle computer system comprises a computing device including a wireless modem (Eling par. [0017] “a wireless modem 126”), a processor (Eling par. [0017] “electronic processing device 128”), and the storage medium (Eling par. [0017] “one or 

Claim 4: Yang, Eling, Landry, Wang and O’Neill teach the non-transitory computer-readable medium of Claim 1, wherein the first updatable electronic component comprises an electronic control unit (ECU) (Eling par. [0048] “ECUs at the vehicle 102”).

Claim 5: Yang, Eling, Landry, Wang and O’Neill teach the non-transitory computer-readable medium of Claim 1, wherein determining that the installation of the first software update is successful comprises receiving an indication that the first updatable electronic component is functioning correctly (Yang par. [0032] “If the answer is yes, it means that the BIOS updating code 33 can function properly”).

Claim 6: Yang, Eling, Landry, Wang and O’Neill teach the non-transitory computer-readable medium of Claim 1, wherein the software update package comprises a second software update for a second updatable electronic component of the vehicle, the actions further comprising: 
installing the second software update in the second updatable electronic component (Eling par. [0048] “installation of software, including updated version so … one or more ECUs”, Yang par. [0024] “writes the BIOS’s updating codes into the system’s boot sector” at least 
determining that the installation of the second software update is successful (Yang par. [0024] “if the first boot procedure start the data processing device successfully”); and 
in response to determining that the installation of the second software update is successful, storing the second software update as a backup software version for the second updatable electronic component (Yang par. [0024] “copies the updating codes of the BIOS’s boot sector to the BIOS’s backup sector”).

Claim 8: Yang discloses a method of returning an updatable electronic component to a functional state after a software update error or interruption, the method comprising, by an on-board computer system of the vehicle: 
receiving a software update package comprising a first software update for a first updatable electronic component (par. [0024] “Via a wireless transmission device … receives a new version BIOS file”); 
initiating, after storing a compatible backup software version, an installation of the first software update for the first updatable electronic component (par. [0024] “writes the BIOS’s updating codes into the system’s boot sector”, note that the backup version is stored after a previous installation, and thus before a current installation, see e.g. par. [0024 “copies the updating codes … to the BIOS’s backup sector”); 
detecting an error or interruption in the installation of the first software update (par. [0024] “if the first boot procedure fails to start the data processing device”);

retrieving the compatible backup software version from the storage medium (par. [0024] “copies the source codes of the BIOS’s backup sector to the system’s boot sector”); and 
installing the compatible backup software version on the first updatable electronic component (par. [0024] “copies the source codes of the BIOS’s backup sector to the system’s boot sector”).

Yang does not disclose an updateable electronic component of a vehicle.

Eling teaches an updateable electronic component of a vehicle (par. [0048] “updated versions of embedded software executed by one or more ECUs at the vehicle”).

It would have been obvious at the time of filing to apply updates to an electronic component of a vehicle (Yang par. [0024] “writes the BIOS’s updating codes into the system’s boot sector”, Eling par. [0048] “updated versions of embedded software executed by one or more ECUs at the vehicle”). Those of ordinary skill in the art would have been motivated to do so to ensure the vehicle is running the latest version of ECU embedded software (see e.g. Eling par. [0004], Yang par. [0008]).

Yang and Eling do not teach: 

determining that the backup software version is not compatible with a current configuration of the vehicle; and
in response to determining that the backup software version is not compatible with the current configuration of the vehicle:
requesting a compatible backup software version;
receiving the compatible backup software version; and
storing the compatible backup software version in the storage medium.

Landry teaches:
determining that the backup software version is not compatible with a current configuration of the vehicle (par. [0050] “metadata 15 is used to check the compatibility of each of the backed-up application modules 14-1, 14-2 and 14-3 with both the model and API version of the device 40”); and
in response to determining that the backup software version is not compatible with the current configuration:
requesting a compatible backup software version (par. [0053] “Restoration may also involve downloading of backed-up application data to the target device”); 

storing the compatible backup software version in the non-transitory computer-readable media (par. [0053] “downloading of backed-up application data to the target device”, those of ordinary skill in the art would have understood this to involve storing the data at on the target device).

It would have been obvious at the time of filing to check the backup software version for compatibility (Landry par. [0050] “check the compatibility of each of the backed-up application modules”) and, if necessary, request and receive an updated copy (Landry par. [0053] “downloading of backed-up application data to the target device”) prior to performing the update (Wang par. [0024] “writes the BIOS’s updating codes). Those of ordinary skill in the art would have been motivated to do so in order to ensure the system can be restored in the case that the update fails (e.g. Yang par. [0009] “if the first boot procedure fails”). 

Yang, Eling and Landry do not explicitly teach determining that a backup software version is present on a storage medium. 

Wang teaches determining that a backup software version is present on a storage medium (par. [0063] “verifying that the backup database instance … actually exists”);

It would have been obvious at the time of filing to determine that the backup software version exists (Wang par. [0063] “verifying that the backup database instance … actually exists”, Yang par. [0024] “the source codes of the BIOS’s backup sector”) before determining compatibility and performing the update (Landry par. [0050] “check the compatibility”, Wang par. [0024] “writes the BIOS’s updating codes). Those of ordinary skill in the art would have been motivated to do so in order to ensure the system can be restored in the case that the update fails (e.g. Yang par. [0009] “if the first boot procedure fails”). 

Yang, Eling, Landry and Wang do not explicitly teach:
preforming the checking for a backup version and determining compatibility of the backup version after receiving the software update package and prior to installing the first software update;
responding to the determining compatibility prior to determining that the previously stored backup software version is to be restored; and
installing only after storing the compatible backup software version, the first software update.

O’Neill teaches performing a verification after receiving a software update package and prior to installing the first software update (par. [0153] “the client device 104 is in the update processing mode … performs one or more confirmation operation or checks including verification of the … contents of the backup bank”).

It would have been obvious at the time of filing to check for a backup and determine its compatibility (Wang par. [0063] “verifying that the backup database instance … actually exists”, Landry par. [0050] “check the compatibility”) after receiving the software update package (O’Neill par. [0153] “the client device 104 is in the update processing mode”) and prior to installing the first software update and determining to re-install the backup version (Yang par. [0024] “writes the BIOS’s updating codes … if the first boot procedure fails … copies the … backup”). Those of ordinary skill in the art would have been motivated to do so to ensure that a failed update doesn’t prevent the vehicle from functioning properly (e.g. O’Neill par. [0153] “fault tolerance”). 

Claim 11: Yang, Eling, Landry, Wang and O’Neill teach the method of Claim 8, wherein requesting and receiving the compatible backup software version comprises requesting and receiving the compatible backup software version from a remote server (Landry par. [0053] “Restoration may also involve downloading of backed-up application data to the target device”).

Claim 12: Yang, Eling, Landry, Wang and O’Neill teach the method of Claim 8, wherein the on-board computer system comprises a computing device including a wireless modem (Eling par. [0017] “a wireless modem 126”), a processor (Eling par. [0017] “electronic processing device 128”), and the storage medium (Eling par. [0017] “one or more types of electronic memory 130”), and wherein the computing device performs at least the steps of receiving the software 

Claim 13: Yang, Eling, Landry, Wang and O’Neill teach the method of Claim 8, wherein the first updatable electronic component comprises an electronic control unit (ECU) (Eling par. [0048] “ECUs at the vehicle 102”).

Claim 14: Yang, Eling, Landry, Wang and O’Neill teach the method of Claim 8 wherein the software update package comprises a second software update for a second updatable electronic component of the vehicle, the method further comprising: 
installing the second software update in the second updatable electronic component (Eling par. [0048] “installation of software, including updated version so … one or more ECUs”, Yang par. [0024] “writes the BIOS’s updating codes into the system’s boot sector” at least making obvious including a second software update in the package and repeating the installation process, e.g. rather than sending multiple packages);
validating installation of the second software update in the second updatable electronic component (Yang par. [0024] “if the first boot procedure start the data processing device successfully”); and 


Claim 15: Yang, Eling, Landry, Wang and O’Neill teach the method of Claim 8, wherein the on-board computer system performs at least the steps of detecting the error or interruption, suspending the installation of the first software update, retrieving the compatible backup software version, and installing the compatible backup software version automatically without requiring user input (Yang par. par. [0024] “automatically updating and backing up”).

Claim 16: Yang, Eling, Landry, Wang and O’Neill teach the method of Claim 8, wherein the software update package is received from a remote computer system via a wireless communication network (Yang par. [0024] “Via a wireless transmission device … receives a new version BIOS file”).

Claim 17: Yang discloses a device comprising:
a first control unit (par. [0024] “a data processing device”); and 
a computing device comprising a wireless modem (par. [0035] “a wireless transmission device 24”), a processor (par. [0025] “computing unit 22”), and non-transitory computer-readable storage media (par. [0035] “memory 21”), the computing device being programmed to perform actions comprising: 

installing the first software update in the first control unit (par. [0024] “writes the BIOS’s updating codes into the system’s boot sector”); 
storing the first software update in the storage media as a current backup software version for the first ECU (par. [0024] “copies the updating codes of the BIOS’s boot sector to the BIOS’s backup sector”); 
receiving a second software update package from the remote computer system via the wireless modem, wherein the second software update package comprises a second software update for the first control unit (par. [0024] “Via a wireless transmission device … receives a new version BIOS file”, note that while Yang does not explicitly disclose receiving a second software update those of ordinary skill in the art would have understood the disclosed process was intended to be repeated as many times as necessary, accordingly it would at least have been obvious to repeat the process when new/second software updates are developed to ensure the most recent version of the software is installed); 
initiating an installation of the second software update in the first control unit (par. [0024] “writes the BIOS’s updating codes into the system’s boot sector”); 

suspending the installation of the second software update (par. [0024] “fails to start the data processing device”); 
retrieving the current backup software version from the storage media (par. [0024] “copies the source codes of the BIOS’s backup sector to the system’s boot sector”); and
reinstalling the current backup software version in the first control unit (par. [0024] “copies the source codes of the BIOS’s backup sector to the system’s boot sector”).

Yang does not explicitly disclose a vehicle comprising a first electronic control unit.

Eling teaches a vehicle comprising a first electronic control unit (par. [0048] “updated versions of embedded software executed by one or more ECUs at the vehicle”).

It would have been obvious to provide Yang’s updating methods in a vehicle comprising a first electronic control unit (Yang par. [0024] “writes the BIOS’s updating codes into the system’s boot sector”, Eling par. [0048] “updated versions of embedded software executed by one or more ECUs at the vehicle”). Those of ordinary skill in the art would have been motivated 

Yang and Eling do not teach:
checking the non-transitory computer-readable media for a previously stored backup software version for the first ECU;
determining that the previously stored backup software version is not compatible with a current configuration of the vehicle; and
in response to determining that the previously stored backup software version is not compatible with the current configuration of the vehicle:
requesting a compatible backup software version; receiving the compatible backup software version; and
storing the compatible backup software version in the non-transitory computer-readable media.

Landry teaches:
determining that the previously stored backup software version is not compatible with a current configuration of the vehicle (par. [0050] “metadata 15 is used to check the compatibility of each of the backed-up application modules 14-1, 14-2 and 14-3 with both the model and API version of the device 40”); and
in response to determining that the previously stored backup software version is not compatible with the current configuration:

storing the compatible backup software version in the non-transitory computer-readable media (par. [0053] “downloading of backed-up application data to the target device”, those of ordinary skill in the art would have understood this to involve storing the data at on the target device).

It would have been obvious at the time of filing to check the backup software version for compatibility (Landry par. [0050] “check the compatibility of each of the backed-up application modules”) and, if necessary, request and receive an updated copy (Landry par. [0053] “downloading of backed-up application data to the target device”) prior to performing the update (Wang par. [0024] “writes the BIOS’s updating codes). Those of ordinary skill in the art would have been motivated to do so in order to ensure the system can be restored in the case that the update fails (e.g. Yang par. [0009] “if the first boot procedure fails”). 

Yang, Eling and Landry do not explicitly teach checking a non-transitory computer-readable media for a previously stored backup software version. 



It would have been obvious at the time of filing to determine that the backup software version exists (Wang par. [0063] “verifying that the backup database instance … actually exists”, Yang par. [0024] “the source codes of the BIOS’s backup sector”) before determining compatibility and performing the update (Landry par. [0050] “check the compatibility”, Wang par. [0024] “writes the BIOS’s updating codes). Those of ordinary skill in the art would have been motivated to do so in order to ensure the system can be restored in the case that the update fails (e.g. Yang par. [0009] “if the first boot procedure fails”). 

Yang, Eling, Landry and Wang do not explicitly teach:
preforming the checking for a backup version and determining compatibility of the backup version after receiving the software update package and prior to installing the first software update;
responding to the determining compatibility prior to determining that the previously stored backup software version is to be restored; and
installing only after storing the compatible backup software version, the first software update.



It would have been obvious at the time of filing to check for a backup and determine its compatibility (Wang par. [0063] “verifying that the backup database instance … actually exists”, Landry par. [0050] “check the compatibility”) after receiving the software update package (O’Neill par. [0153] “the client device 104 is in the update processing mode”) and prior to installing the first software update and determining to re-install the backup version (Yang par. [0024] “writes the BIOS’s updating codes … if the first boot procedure fails … copies the … backup”). Those of ordinary skill in the art would have been motivated to do so to ensure that a failed update doesn’t prevent the vehicle from functioning properly (e.g. O’Neill par. [0153] “fault tolerance”). 

Claim 19: Yang, Eling, Landry, Wang and O’Neill teach the vehicle of Claim 17, but do not explicitly disclose wherein storing the first software update in the storage media as the current backup software version for the first ECU comprises overwriting the compatible backup software version for the first ECU.

It would have been obvious, when storing the first software update as the current backup software version, to overwrite a previous backup software update (Yang par. [0024] “copies the 

Claim 20: Yang, Eling, Landry, Wang and O’Neill teach the vehicle of Claim 17, wherein the computing device is further programmed to perform actions comprising: 
prior to initiating the installation of the second software update, checking the current backup software version (Landry par. [0050] “metadata 15 is used to check the compatibility of each of the backed-up application modules 14-1, 14-2 and 14-3 with both the model and API version of the device 40”, Wang par. [0063] “verifying that the backup database instance … actually exists”); and 
if the current backup software version is missing or incompatible with a current vehicle configuration, delaying the installation of the second software update until a compatible backup software version is obtained (Landry par. [0053] “Restoration may also involve downloading of backed-up application data to the target device”).

Claim 21: Yang, Eling, Landry, Wang and O’Neill teach the vehicle of Claim 17 further comprising a second ECU, wherein the first software update package comprises a software update for the second ECU, and wherein the computing device is further programmed to perform actions comprising: 
installing the software update for the second ECU (Eling par. [0048] “installation of software, including updated version so … one or more ECUs”, Yang par. [0024] “writes the BIOS’s updating codes into the system’s boot sector” at least making obvious including a second 
storing the software update for the second ECU as a backup software version for the second ECU (Yang par. [0024] “copies the updating codes of the BIOS’s boot sector to the BIOS’s backup sector”).

Claim 22: Yang, Eling, Landry, Wang and O’Neill teach the vehicle of Claim 17, wherein the computing device is further programmed to perform at least the steps of detecting the error or interruption, obtaining the compatible backup software version, and installing the compatible backup software version automatically without requiring user input (Yang par. [0024] “automatically updating and backing up”).

Claim 23: Yang, Eling, Landry, Wang and O’Neill teach the vehicle of Claim 17, wherein the computing device is further programmed to, prior to storing the first software update in the storage media, validate installation of the first software update in the first ECU (Yang par. [0032] “If the answer is yes, it means that the BIOS updating code 33 can function properly”).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0225067 to Yang (Yang) in view of US 2015/0128123 to Eling (Eling) in view of US 2010/0325167 to Landry (Landry) in view of US 2016/0217042 to Wang et al. (Wang) in view of US 2004/0215755 to O’Neill (O’Neill) in view of US 2019/0014026 to Bahar et al. (Bahar).

Claim 24: Yang, Eling, Landry, Wang and O’Neill teach the method of Claim 8, but do not explicitly teach:
monitoring a vehicle state condition during installation of the first software update; and
in response to a change in the vehicle state condition, pausing installation of the first software update.

Bahar teaches monitoring a vehicle state condition during installation of a software update (par. [0039] “If the vehicle ignition state changes”); and
in response to a change in the vehicle state condition, pausing installation of the software update (par. [0039] “pause the update”).

it would have been obvious at the time of filing to monitor the vehicle state and pause installation in response to a change in vehicle state. Those of ordinary skill in the art would have been motivate to do so to allow the update to be performed with confidence that the vehicle is in a proper state (see e.g. Bahar par. [0037]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199